Citation Nr: 0206636	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  94-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by muscle spasms of the right eye.  

2.  Entitlement to service connection for claimed carpal 
tunnel syndrome.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for migraine 
headaches.  

4.  Entitlement to an increased rating for the service-
connected right knee injury with mild chondromalacia, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an effective date earlier than September 
12, 1991, for the assignment of a 10 percent rating for the 
service-connected right knee injury.  

(The issues of service connection for residuals of a 
fractured nose and an innocently acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD) 
will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to April 
1986.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the RO 
that denied an increased (compensable) rating for the 
service-connected right knee injury with mild chondromalacia.  

This case is also appealed from an October 1992 decision by 
the RO that assigned a 10 percent rating for the service-
connected right knee injury, effective on September 12, 1991.  
The veteran continues his appeal for an increased rating for 
the knee disability and also appeals for an earlier effective 
date for a 10 percent rating for the right knee disability.  

Also, in the October 1992 decision, the RO denied service 
connection for a disability manifested by muscle spasms of 
the right eye and determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for migraine headaches.  The veteran appeals the 
decision as to these issues.  

The veteran also appeals from a July 1996 decision by the RO 
that denied service connection for carpal tunnel syndrome.  

In June 1998, the veteran testified at a hearing in 
Washington, D.C., which was conducted by the undersigned 
Member of the Board who has been designated to make the final 
disposition of this proceeding for VA.  

In October 1998, the Board remanded the case to the RO for 
additional development of the record.  It is noted that there 
were five additional service connection issues before the 
Board in October 1998, involving the back, right hip, neck, 
right shoulder and left knee.  

These claims were granted in a December 2001 RO decision and 
are thus no longer before the Board for the purpose of 
appellate disposition.  Although it appears that the 
veteran's representative, in a May 2002 statement, is 
contesting the ratings assigned to these recently service-
connected disabilities (as well as claiming a total 
compensation rating based on individual unemployability and 
two other issues of service connection), such issues have not 
yet been addressed by the RO and are not before the Board for 
consideration.  

It is noted that, during the pendency of the appeal, the 
veteran relocated and the RO in Winston-Salem, North Carolina 
is now handling the appeal.  

It is also noted that the Board is undertaking additional 
development on the issues of service connection for the 
residuals of a fractured nose and an innocently acquired 
psychiatric disorder to include PTSD, as well as service 
connection for migraine headaches (as will be evident from 
the decision that follows), pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently has a disability manifested by muscle 
spasms of the right eye or carpal tunnel syndrome that is 
related to service.  

2.  In an unappealed September 1986 rating decision, the RO 
denied the veteran's claim of service connection for migraine 
headaches; the evidence received since the September 1986 
determination by the RO includes new evidence which is not 
cumulative or redundant of evidence previously considered, 
and some of the additional evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's service-connected right knee injury 
residuals with mild chondromalacia are not shown to be 
manifested by a compensable limitation of motion; there is no 
X-ray evidence of arthritis of the right knee or objective 
evidence of instability.  

4.  In a September 1986 decision, the RO granted the 
veteran's claim for service connection for a right knee 
injury with mild chondromalacia, assigning a no percent 
rating.  The veteran did not timely appeal from that 
decision.  

5.  On September 12, 1991, the RO received the veteran's 
claim for an increased rating for the service-connected right 
knee disability.  

6.  In an October 1992 decision, the RO assigned a 10 percent 
rating for the service-connected right knee disability, 
effective on September 12, 1991 as it was not factually 
ascertainable that the right knee disability increased to a 
compensable degree within the year preceding September 12, 
1991, in that the earliest medical evidence received in 
connection with the claim for increase was VA outpatient 
records dated in September 1991 reflecting a complaint of 
right leg pain.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by muscle spasms of the right eye due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran is not shown to have carpal tunnel syndrome 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for migraine headaches.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee injury with 
mild chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5105, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2001).  

5.  The claim for an effective date earlier than September 
12, 1991, for the assignment of a 10 percent rating for the 
service-connected right knee disability must be denied by 
operation of law.  38 U.S.C.A. §§ 5110, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400(o) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1977 to April 
1986.  

A careful review of the service medical records shows that, 
on a September 1977 physical examination for enlistment 
purposes, the veteran was clinically evaluated as normal.  In 
February 1983, he sustained various injuries, to include to 
his right knee, as a result of a parachute jump accident.  In 
April 1985, he complained of having headaches on both sides 
of his head (a sharp ache) present for two to three days.  

On an April 1986 physical examination for separation 
purposes, it was noted that the veteran had full range of 
motion in his right leg without deformity and was 
neurologically intact.  On an April 1986 report of medical 
history, he stated that he had swollen or painful joints from 
a parachute jump accident in 1983 and that he had frequent or 
severe headaches.  (He did not make such statements on a 
January 1981 report of medical history.)  

In April 1986, the RO received the veteran's original claims 
of service connection for migraine headaches and knee injury.  

On a June 1986 VA examination, the veteran complained of 
having severe headaches and numbness on the right side of his 
body on several occasions.  He reported that he had had 
headaches for the last three years, occurring anywhere from 
three to four times a month and lasting up to a few days.  He 
stated that there was no known aggravant and that they were 
relieved somewhat at times by aspirin and remaining still.  

The veteran stated that the headaches were located primarily 
in the right retro-orbital and parietal areas, and he 
described the pain as sharp and aching.  He reported that 
they were becoming increasingly worse over time, lasting 
longer and becoming more intense.  A neurologic examination 
was normal.  The diagnosis was that of headaches, no 
neurological sequela.  

On further examination in June 1986, the eyes were reported 
to be normal.  The veteran complained of having instability 
of the right knee.  There was crepitus on femoral patellar 
compression.  X-ray studies of the right knee were normal.  
The diagnoses was that of history of injury to the right knee 
with a mild chondromalacia.  

In a September 1986 decision, the RO granted service 
connection and assigned a noncompensable rating for the 
residuals of a right knee injury with mild chondromalacia.  
The RO also denied service connection for migraine headaches.  
The veteran was notified of this decision by letter in 
September 1986 and did not enter a timely appeal.  

On September 12, 1991, the RO received a statement from the 
veteran indicating his desire to reopen his claim (for a back 
disability).  He noted that he first received medical 
treatment at VA earlier in the month.  The RO received 
another statement from the veteran soon thereafter, 
indicating his desire to be re-evaluated for a right leg 
disability.  

The VA outpatient records show that, in September 1991, the 
veteran complained of having headaches for which he said he 
took Motrin on an as-needed basis.  He also complained of 
having right leg pain.  

On an October 1991 VA orthopedic consultation, the veteran 
reported that his major problem concerned his right knee.  He 
complained of having pain in his neck and frequent headaches.  

On examination, there were no motor or reflex changes in the 
upper limbs, but there was very mild hypoesthesia in the 
right ulnar nerve distribution in the hand.  The right knee 
had full range of motion with crepitus and a patellar 
compression test was positive.  There was no effusion or 
instability of the knee.  X-ray studies of the right knee 
were normal.  

The diagnoses were those of probable cervical spondylosis, 
right ulnar neuropathy (etiology unclear), headaches due to 
cervical spondylosis, and chondromalacia of the patella of 
the right knee.  A subsequent motor and sensory nerve 
conduction study of the right median and ulnar nerves was 
performed, which was suggestive, but not diagnostic, of a 
right carpal tunnel syndrome (due to a slight increase of 
distal motor latency, but ulnar nerve velocities were noted 
to be normal).  

On a November 1991 VA orthopedic examination, the veteran 
complained of having severe headaches and right knee 
symptoms.  He reported that, since a parachute jump injury in 
service, he had swelling and pain and a giving way sensation 
that had limited his mobility and was aggravated by climbing 
or prolonged standing.  

On examination, he walked with a mild limp.  There was no 
obvious effusion of the right knee joint.  There was no 
tenderness to palpation over the anterior/lateral joint line.  
The veteran complained of having pain in the posterior aspect 
of the knee, but the knee had no palpable tenderness.  (The 
veteran stated that it felt deeper than that.)  The range of 
motion of the right knee was from 0 degrees of extension to 
140 degrees of flexion.  There was no ligamentous instability 
or laxity.  Motor strength was 5/5 in all muscle groups 
tested.  With resisted flexion, however, the veteran's pain 
was aggravated.  

X-ray studies of the veteran's right knee did not show any 
evidence of degenerative joint disease.  The diagnosis was 
that of status post right knee injury, with mild 
chondromalacia by history.  

A December 1991 VA outpatient record reiterates that right 
knee X-ray studies were normal and that a nerve conduction 
study suggested mild right carpal tunnel syndrome.  

In a February 1992 decision, the RO denied a compensable 
rating for the service-connected right knee injury with mild 
chondromalacia.  

In an October 1992 decision, the RO assigned a 10 percent 
rating for the service-connected right knee injury, effective 
on September 12, 1991.   The RO also denied service 
connection for a disability manifested by muscle spasms of 
the right eye and determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for migraine headaches.  

In a December 1992 statement, the veteran's ex-wife recounted 
the circumstances surrounding the veteran's parachute jump 
accident in service and his subsequent attempts at 
controlling the pain from injuries received in the jump 
accident.  

On a January 1993 VA neurological examination, the veteran 
reported having numbness in his arm following a parachute 
jump accident in service.  He also reported that, since the 
injury, he had had headaches that were right-sided in the 
parietal area, which worsened with bright light with no 
probable difference with noise.  He reported that the 
headaches required him to lie still in a single place and 
relax for a number of hours, sometimes for a number of days.  
He reported that medications did not seem to make a 
difference in his headaches.  

On examination, the veteran's cranial nerves were normal.  
There was 5/5 motor strength in the upper extremities, with 
appropriate tone and bulk.  His coordination and sensory 
testing were within normal limits except for some blunting on 
the right upper extremity, right face, and right leg to light 
touch (and pinprick was marginally different from the left 
side on the face, arm, and leg).  His gait was normal.  

The assessment was that of right hemiparesthesia.  A CT scan 
of the head was recommended to rule out dilemic lesion.  The 
scan was completed in February 1993, and it showed a "normal" 
head.  

On a January 1993 VA general medical examination, the veteran 
complained of having right knee pain, a history of headaches 
and numbness in the right hand.  On examination, his gait was 
without limps or lists.  The extraocular movements of the 
eyes were normal.  The pupils were round and regular and 
reactive to light.  A funduscopic examination was normal, 
bilaterally.  The diagnosis included that of history of right 
knee pain.  

In a letter to his Congressman, received at the RO in May 
1993, the veteran indicated that he sought VA compensation 
for a right knee disability and loss of feeling in the right 
hand, among other disabilities.  

On a July 1993 VA examination of the joints, the veteran 
complained of having paresthesias of the right hand.  He 
reported that he had radicular symptoms on the right ulnar 
aspect of his hand and the posterior aspect of his right leg.  
As regards his knee, he said that the pain was worse with 
stair walking.  

On examination, there was a negative Tinel's sign at the 
right elbow and a positive Phalen's test at the right wrist 
(but a negative Tinel's sign there).  There was no evidence 
of wasting, and intrinsic strength was 5/5.  Of the right 
knee, there was noted to be 0 degrees of extension and 130 
degrees of flexion.  There was no effusion or joint line 
tenderness.  There were marked patellofemoral symptoms.  
There was no instability noted.  X-ray studies of the right 
knee were normal.  The diagnoses were those of patellofemoral 
syndrome and radicular symptoms of the right upper extremity 
of unknown etiology.  

The VA outpatient records show that, in June 1994, the 
veteran complained of having continuous bilateral knee (and 
back) pain.  On examination, he was unable to execute a deep 
knee bend secondary to back and knee pain.  The knee range of 
motion was normal, and there was no evidence of ligamentous 
laxity.  There was a tender area over the medial aspect of 
both knees to moderately firm palpation.  There was no 
evidence of hydrarthrosis.  The diagnosis was that of 
chondromalacia patellae, right knee.  A knee brace was 
recommended.  

The medical records dated in January 1995 from J.D. James, 
M.D., indicate that the veteran had bad headaches and wore 
knee braces.  

At a January 1995 hearing at the RO conducted by a Hearing 
Officer, the veteran testified that his chiropractor felt 
that his neck pains could be causing his headaches.  He said 
that he had complained constantly of headaches while on 
active duty and since service.  

In a June 1995 medical report addressed to the RO, John 
Goeldi, D.C., indicated that the veteran was seen in January 
1995 for examination and treatment of headaches and right arm 
pain, among other complaints.  He stated that the veteran 
reported having had such symptomatology, at a gradually 
increasing rate, ever since an accident in service.  He 
stated that the veteran's physical examination and X-ray 
findings were consistent with his symptomatology relating to 
headaches, neck pain, and radicular arm pain.  He stated that 
the veteran had received treatment for his condition at his 
office on numerous occasions between January 1995 and June 
1995.  

In an October 1995 decision, the RO denied service connection 
for numbness of the right hand.  The RO notified the veteran 
of the decision by letter in November 1995, and he did not 
appeal.  

The VA records show that the veteran was hospitalized for a 
week from March to April 1996.  In a review of systems, he 
reported having decreased vision with blurring of vision in 
his eyes.  He also reported right hand numbness and swelling.  

On admission, a physical examination showed that the 
veteran's range of motion was full in all extremities and 
that sensation was diminished in the right hand to fine touch 
and pinprick.  The veteran was given reading glasses, with 
total resolution of the decreased vision.  X-ray studies of 
the right hand were normal.  

On a neurology consultation, it was advised that the veteran 
be evaluated to rule out carpal tunnel syndrome verses 
cervical radiculopathy and as well as to rule out 
inflammatory arthritis.  A subsequent EMG and nerve 
conduction studies indicated decreased amplitude in the right 
median nerve fibers as well as conduction velocity slowing in 
the right and left hands.  (The veteran was to be followed up 
further in the neurology clinic following his hospital 
discharge, but there is no record that he in fact underwent 
further testing in that regard.)  Inflammatory arthritis was 
ruled out as a cause of the hand complaints.  The diagnoses 
included those or chronic pain in the right knee and 
presbyopia.  

In a July 1996 decision, the RO denied service connection for 
carpal tunnel syndrome.  

The VA outpatient records show that, in March 1997, the 
veteran complained of having blurry vision since taking a new 
medicine.  In August 1997, he complained of having knee pain.  
An examination revealed crepitance with movement.  

In November 1997, the veteran was evaluated in regard to knee 
pain.  He reported that he had swelling and that his knees 
gave way two to three times a month.  An examination showed 
that there was bilateral knee crepitus and no ligamentous 
laxity.  There was a negative patellofemoral sign and no knee 
effusion or warmth.  The assessment was that of most likely 
osteoarthritis of the knees secondary to remote trauma; the 
doctor doubted inflammatory joint disease.  (X-rays were 
ordered, but there is no record that they were in fact 
taken.)  

At a June 1998 hearing conducted at the offices of the Board 
in Washington, D.C., the veteran testified that he believed 
that many of his disabilities were directly related to a 
parachute jump accident in service.  He said that he had 
headaches occurring between the temples, varying between the 
front of the skull right to just the front of the top (he 
said it throbbed).  He said that, to relieve the headaches, 
he had to go to a dark room and be still.  He felt that his 
headaches were related to his neck condition.  

Regarding his right knee, the veteran testified that he 
experienced periodic swelling and pain which felt like there 
was sand in between it, grinding and popping to the left and 
right sides of the knee.  He said that his knee frequently 
gave out and limited his activities such as climbing stairs 
or walking on uneven ground.  He said that he wore a right 
leg brace.  He claimed that a 10 percent rating for his right 
knee disability was warranted back to the time of his service 
discharge rather than September 1991, because he had all the 
same symptoms then as now.  

The veteran also said that he periodically had muscle spasms 
of the right eye, which seemed to occur when his neck and 
shoulder disabilities flared.  In regard to carpal tunnel 
syndrome, he said that he had it in his right hand and wrist 
and that the numbness in his hand fluctuated.  

In October 1998, the Board remanded the case to the RO for 
additional development of the record.   

In a November 1998 letter, the RO requested the veteran to 
provide additional medical treatment information, to include 
furnishing evidence which tended to support his assertions 
that he was suffering from a right eye disability and a 
headache disability due to service.  He did not respond.  The 
letter was returned to the RO in March 1999, marked by the 
Post Office as being undeliverable (it was noted that the 
veteran had moved, leaving no address).  

In an April 1999 letter, the RO (after securing a new mailing 
address for the veteran) requested the veteran to provide 
medical treatment information, to include furnishing evidence 
which tended to support his assertions that he was suffering 
from a right eye disability and a headache disability due to 
service.  That letter too was returned to the RO in May 1999, 
marked by the Post Office as being undeliverable.  

The RO obtained another mailing address for the veteran and 
resent the letter later in May 1999.  He did not respond.  
(An October 1999 RO letter to the veteran's last known 
address was returned as undeliverable.)  

In a July 2000 letter, the RO informed the veteran (at 
another mailing address) that numerous attempts to contact 
him regarding his appeals had failed.  The RO stated that he 
must provide a correct mailing address in order that he may 
be scheduled for a VA examination.  He was informed that 
failure to report for his VA examination without good cause 
may have an adverse impact on his claim (per 38 C.F.R. 
§ 3.655).  Later that month, the veteran contacted the RO and 
noted his willingness to report for a VA examination.  

In statements received in August 2000, the veteran described 
his disabilities, to include having numbness on the right 
side of his face, numbness to the right arm with severe pain, 
headaches and loss of feeling in the right hand.  

On a September 2000 fee-basis VA orthopedic examination, it 
was noted that the veteran was evaluated to determine the 
status of his musculoskeletal condition related to injuries 
sustained in a parachuting accident during service.  The 
doctor noted that the veteran's medical records had been 
reviewed prior to the evaluation.  

In regard to his hands and carpal tunnel syndrome, the 
veteran reported that he had intermittent numbness and 
tingling on the little finger and the right finger mostly, 
and to a lesser degree on the thumb and index finger (which 
the doctor noted was not an area of carpal tunnel symptoms).  
The veteran reported that these symptoms did not keep him 
from doing most things but that writing gave him some 
symptoms at times in his hands.  He was not wearing any 
splints.  

In regard to his right knee, the veteran reported that he had 
discomfort, pain, swelling, stiffness, inflammation, and a 
feeling of giving way.  He reported that he was receiving no 
treatment for his knee.  He said that he did not participate 
in sports and could only walk for a half a mile before he had 
to stop.  

On examination, there was good muscle definition in the 
veteran's shoulders, arms and legs.  His dominant hand was 
his right.  The upper extremities, including the wrists, were 
examined.  

On examination of the right knee, the veteran could fully 
extend to 0 degrees and flex to 120 degrees (full flexion was 
limited by pain).  There was no weakness, fatigue, lack of 
endurance, or incoordination.  There was no joint swelling or 
increased heat.  There was a negative McMurray's sign and an 
active compression test.  X-ray studies of the right knee 
showed clear space that was well maintained.  

In the diagnoses, the doctor noted that there was no 
pathology to render a diagnosis of carpal tunnel syndrome.  
In answer to questions posed by the remand in order to 
develop the evidentiary record, the doctor stated that the 
veteran did not have carpal tunnel syndrome (in response to 
whether it was at least as likely as not that any current 
carpal tunnel syndrome was due to disease or injury in 
service).  

The doctor also stated that there was evidence of pain at 
flexion of 120 degrees with no functional loss due to pain 
(in response to whether there was any objective evidence of 
pain or functional loss due to pain associated with the right 
knee disorder).  The doctor also reiterated that the right 
knee did not exhibit any weakened movement, excess 
fatigability, or incoordination (in response to a further 
inquiry).  

The records show that the veteran was scheduled for a fee-
basis VA ophthalmology examination in September 2000, but he 
failed to appear for the appointment (he was mailed a notice 
of the scheduled appointment in a timely manner).  

In February 2001, the veteran contacted the RO and stated 
that he did not desire to have his examination rescheduled.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1992, October 1992, and July 
1996), Statements of the Case (in November 1995 and September 
1996), and Supplemental Statement of the Case (in December 
2001), the RO has notified him of the evidence needed to 
substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA and private medical centers).  The RO has also sought and 
obtained examinations, to include those conducted in 1991, 
1993 and 2000, regarding the issues at hand.  

Additionally, the RO has provided the veteran with the 
opportunity for hearings, which were conducted at the RO in 
January 1995 and at the Board in Washington, D.C., in June 
1998.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  


A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran claims that he has a disability manifested by 
muscle spasms of the right eye and carpal tunnel syndrome 
that are related to service.  The service medical records do 
not show any treatment or diagnosis of a right eye disability 
or carpal tunnel syndrome, and the veteran was examined as 
neurologically normal at his April 1986 separation physical 
examination.  However, the post-service medical records on 
review show that he was found to be normal neurologically and 
for his eyes on a June 1986 VA examination.  

Following 1986, there is no medical evidence until 1991, when 
the veteran complained of having neck, and other, pains.  He 
was evaluated at the VA in October 1991 and diagnosed with 
right ulnar neuropathy (etiology unclear).  A subsequent 
nerve conduction study of the upper extremities was 
suggestive only, but not diagnostic, of right carpal tunnel 
syndrome.  

On a January 1993 VA examination, he was diagnosed with right 
hemiparesthesias.  There were no positive findings pertaining 
to the right eye on a January 1993 VA general medical 
examination.  A July 1993 VA examination reflected a 
diagnosis of radicular symptoms of the right upper extremity 
of unknown etiology.  Complaints of right arm pain and hand 
numbness continued.  Dr. Goeldi in June 1995 found that the 
arm pain was radicular.  

During a VA hospitalization in March and April 1996, the 
veteran was evaluated by neurology for possible carpal tunnel 
syndrome, but there is no record that the veteran followed up 
on additional testing to rule in or out carpal tunnel 
syndrome (it was also felt at that time that he could have 
cervical radiculopathy).  

In September 2000, the veteran appeared for a fee-basis VA 
examination.  The examining doctor explicitly stated that the 
veteran did not have carpal tunnel syndrome.  The veteran was 
also scheduled for an ophthalmology examination in September 
2000, but he failed to appear and indicated that he did not 
want to be rescheduled for the examination.  

There is no convincing or competent evidence showing that the 
veteran currently has either a disability manifested by 
muscle spasms of the right eye or carpal tunnel syndrome can 
be related to service.  The veteran is service connected for 
a cervical spine disorder, and it was felt that his right arm 
and hand complaints could be associated with a cervical 
radiculopathy.  

An examination was sought in September 2000 to ascertain 
whether any carpal tunnel syndrome is at least as likely as 
not due to disease or injury in service.  The examiner opined 
that he did not have carpal tunnel syndrome.  

As for the disability manifested by muscle spasms of the 
right eye, there is no objective medical evidence of such a 
disability.  Moreover, the veteran declined a recent 
examination by an ophthalmologist.  

As this issue involves an original compensation claim, it is 
reviewed based on the evidence which is of record.  38 C.F.R. 
§ 3.655.  (It is also noted that the duty to assist the 
veteran is not a one-way street, and the veteran has failed 
to cooperate in the development of this claim by his failure 
to report to the examination.  See Olsen v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).)

After carefully reviewing all the medical evidence, it is the 
Board's judgment that there is no current disability 
manifested by muscle spasms of the right eye or carpal tunnel 
syndrome due to disease or injury that was incurred in or 
aggravated by service.  VA law and regulations require that 
for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Although the veteran asserts that he has a disability 
manifested by muscle spasms of the right eye and carpal 
tunnel syndrome, that are attributable to service, he, as a 
lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection.  As 
the preponderance of the evidence is against the veteran's 
claims of service connection for a disability manifested by 
muscle spasms of the right eye and carpal tunnel syndrome, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


B.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In the present case, a claim for service connection for 
migraine headaches was previously denied by the RO in 
September 1986.  The veteran did not perfect an appeal with 
regard to this decision, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In this case, the last final disallowance of the veteran's 
claim is the September 1986 RO decision, which denied the 
veteran's claim for service connection for migraine 
headaches.  As such, the Board will consider evidence 
submitted since this RO determination in order to determine 
whether that evidence is new and material to reopen the 
veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the original claim of service connection 
for migraine headaches in September 1986, it had considered 
service and VA records.  The service medical records did not 
show any treatment or diagnosis of a migraine headache, 
although a one-time diagnosis of tension headaches was noted.  
VA examination reports reflected the veteran's complaints of 
headaches for the past few years and a diagnosis of headaches 
with no neurological sequelae.  

The additional evidence received since the September 1986 RO 
decision includes that of private and VA medical records, 
dated beginning in 1991, which reflect continuing complaints 
of headaches and a diagnosis of headaches.  

Also, in statements at the January 1995 and June 1998 
hearings, the veteran asserted that he had had headaches 
since he was on active duty.  He also attributed his 
headaches to a cervical spine condition and said that his 
chiropractor believed that his neck pains could be causing 
his headaches.  

Of particular significance, however, is an October 1991 VA 
outpatient record which shows that the veteran was referred 
for an orthopedic consultation.  The diagnosis on that 
evaluation was that of headaches due to cervical spondylosis.  
The veteran was later service connected (in December 2001) 
for a cervical spine disorder as the result of an injury 
sustained in service.  

The Board finds that the evidence submitted since the 
September 1986 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the September 1986 RO decision.  The new medical 
evidence also shows more recent diagnosis and treatment for 
headaches, and most significantly, it appears that his 
diagnosis may possibly be related to a service-connected 
cervical spine disorder.  

Thus, the Board finds that new and material evidence has been 
submitted since the September 1986 RO decision which denied 
service connection for migraine headaches, and the claim is 
reopened.  


C.  Increased Rating

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected right knee injury with mild 
chondromalacia has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Under this Diagnostic Code, a 10 percent rating is warranted 
for slight impairment of the knee with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted for 
moderate impairment of the knee with recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  VAOPGCPREC 23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 10 degrees is evaluated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The RO has rated the veteran's right knee disability as 10 
percent disabling under the provisions of Diagnostic Code 
5257 on the basis of limitation of function due to pain and 
weakness.  

A review of the records since 1991 shows that there is no X-
ray evidence that the veteran has arthritis of the right 
knee.  The September 2000 fee-basis VA examination report 
noted that the joint spaces were well maintained.  Thus, 
evaluating the veteran's right knee under Codes 5003 and 5010 
is not in order.  

Moreover, despite the veteran's repeated claims to the 
contrary, there is no objective medical evidence of recurrent 
subluxation or lateral instability of the right knee.  His 
knee was noted as stable, without ligamentous laxity, on all 
examinations.  Thus, a 20 percent rating under Code 5257 is 
not warranted.  

In regard to limitation of motion of the right knee, the 
medical evidence shows that the range of motion of the 
veteran's knee was full or nearly so.  The September 2000 
fee-basis VA examination indicated that he had 0 degrees of 
extension and 120 degrees of flexion, which is the most 
restricted range represented in the record.  

The examiner specifically commented that the limitation of 
motion of the knee was due to pain; however, he also noted 
that such pain did not limit the veteran's functional 
ability.  He further noted that the right knee did not 
exhibit any weakened movement, excess fatigability or 
incoordination.  

In view of the medical findings of record, there is no 
credible evidence to show that pain on use or during flare-
ups results in additional functional limitation due to pain 
to the extent that the right knee disability would be more 
than 10 percent disabling under the limitation-of-motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for a right knee 
injury with mild chondromalacia.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


D.  Earlier Effective Date

The veteran claims that an effective date earlier than 
September 12, 1991 is warranted for the 10 percent rating 
assigned for his service-connected right knee disability.  He 
claims that the effective date of the assignment of a 10 
percent rating for his disability should be retroactive to 
the time of his service discharge rather than September 1991, 
because he had all the same symptoms then as now.  

It is noted that, in a September 1986 decision, the RO 
granted service connection and assigned a no percent rating 
for the right knee disability.  The veteran did not appeal 
the determination, and the RO decision is final.  38 U.S.C.A. 
§ 7105.  

Thus, the effective date for any subsequent increased rating 
must be determined in relation to a new claim.  That new 
claim was filed on September 12, 1991.    

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative which could constitute a claim or 
indicate an intent to apply for an increased rating after the 
RO decision in September 1986 and prior to September 12, 
1991, when the RO received his claim for an increase.  

Absent specific allegations of clear and unmistakable error, 
the RO decision is considered to be final and is not subject 
to further review at this time based on the evidence then of 
record.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A careful review of the record reflects that, in an October 
1992 decision, the RO assigned a 10 percent rating for the 
veteran's service-connected right knee disability, effective 
on September 12, 1991, which is the date of VA receipt of the 
claim for an increased rating.  

There is no medical evidence on file which reflects an 
increase in the severity of his service-connected right knee 
disability within the year preceding the September 12, 1991 
claim.  In fact, the veteran does not specifically allege 
that the disability increased on a specific date within the 
year preceding the claim, and the evidence shows that he did 
not seek medical treatment for his right knee for many years 
prior to September 1991.  

In view of the foregoing, it is not factually ascertainable 
that the right knee disability increased in severity on some 
date within the year preceding September 12, 1991.  

Therefore, the effective date for the increased rating, from 
no percent to 10 percent, for the right knee disability may 
be no earlier than the date of receipt of the claim, i.e., 
September 12, 1991.  

The RO assigned the earliest effective date legally permitted 
in this case, for an award of an increased rating, and no 
earlier effective date is permitted by law (absent a finding 
of clear and unmistakable error in a prior decision, and such 
is not the subject of the present appeal).  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The law, not the evidence, is dispositive of the outcome of 
this case, and as a matter of law there is no entitlement to 
an earlier effective date for the assignment of an increased 
10 percent rating for the service-connected right knee 
disability.  Thus the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for disability manifested by muscle spasms 
of the right eye is denied.  

Service connection for carpal tunnel syndrome is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for migraine headaches, the 
appeal to this extent is granted, subject to further action 
as discussed in the introduction to this decision.  

An increased rating for the service-connected right knee 
injury with mild chondromalacia is denied.  

The claim for an effective date earlier than September 12, 
1991, for the assignment of a 10 percent rating for the 
service-connected right knee injury, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

